            Case 1:16-cv-11082-DJC Document 224 Filed 06/27/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT

                             DISTRICT OF MASSACHUSETTS


JOHN J. GERNETH, Individually and on        No. l:16-cv-11082-DJC
Behalf of All Others Similarly Situated,
                                            CLASS ACTION
                            Plaintiff,
                                            [PROPOSCD] ORDER APPROVING PLAN
          vs.                               OF ALLOCATION

CHIASMA, INC., et al.,

                            Defendants.




4837-1608-1050.VI
               Case 1:16-cv-11082-DJC Document 224 Filed 06/27/19 Page 2 of 3




          This matter came for hearing on June 27, 2019 (the "Settlement Hearing"), on Lead

Plaintiffs motion to determine, among other things, whether the proposed plan ofallocation ofthe

Net Settlement Fund (the "Plan of Allocation") created by the settlement achieved in the above-

captioned securities class action (the "Litigation") should be approved.

          The Court, having considered all matters submitted to it at and prior to the Settlement

Hearing and otherwise; and it appearing that notice of the Settlement Hearing, substantially in the

form approved by the Court, was mailed to all Class Members or their nominees who or which could

be identified with reasonable effort, and that a summary notice of the hearing, substantially in the

form approved by the Court, was published in Investor's Business Daily and transmitted over

Business Wire pursuant to the specifications of the Court; and the Court having considered and

determined the fairness and reasonableness of the proposed Plan of Allocation:

          IT IS HEREBY ORDERED THAT:

          1.        This Order approving the proposed Plan of Allocation incorporates by referencethe

definitions in the Stipulation of Settlement (ECF No. 197, the "Stipulation") and all terms not

otherwise defined herein shall have the samemeanings as set forth in the Stipulation.

          2.        The Court has jurisdiction to enter this Order approving the proposed Plan of

Allocation, andoverthe subjectmatterof the Litigation and all parties to theLitigation, including all

Class Members.

          3.        Notice ofLead Plaintiffs motionforapproval ofthe proposedPlan of Allocation was

given to all Class Members or their nominees who or which could be identified with reasonable

effort. Theform and method of notifyingthe Class of the motionfor approval ofthe proposed Plan

of Allocation satisfied the requirements of due process and Rule 23 of the Federal Rules of Civil




4837.1608-1050.vl
               Case 1:16-cv-11082-DJC Document 224 Filed 06/27/19 Page 3 of 3




Procedure, and constituted the best notice practicable under the circumstances, and constituted due

and sufficient notice to all Persons entitled thereto.

          4.        The Court hereby finds and concludes that the formula for the calculation ofclaims as

set forth in the Plan of Allocation mailed to Class Members provides a fair and reasonable basis

upon which to allocate the proceeds of the Net Settlement Fund among Class Members with due

consideration having been given to administrative convenience and necessity.

          5.        The Court hereby finds and concludes that the Plan of Allocation is, in all respects,

fair and reasonable to the Class. Accordingly, the Court hereby approves the Plan of Allocation

proposed by Lead Plaintiff.

          6.        The Court has reviewed the letter filed by Michael Romanovsky and finds that Mr.

Romanovsky has no standing to object to the Plan of Allocation, as he is not a member of the Class.

Nevertheless, the Court has considered the arguments regarding the Plan of Allocation made in Mr.

Romanovsky's letter and finds them to be without merit.

          7.        There is no just reason for delay in the entry of this Order, and immediate entry by the

Clerk of the Court is expressly directed.

         IT IS SO ORDERED.


DATED:                     ^77 ^O!'^                                 ->-r 0 •
                                                         THE HONORABLE DENJSE J. CASPER
                                                         UNITED STATES DISTRICT JUDGE




                                                     -2-
4837-t608-10S0.vl
